Order reversed on the law and the facts, *851with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to permit discovery and inspection of the minute book showing the meeting of the board of directors on August 29, 1931, and the book or records containing a statement of the loan or loans of said bank, and the notes received therefor, for a period of one year prior to August 29, 1931; with leave to apply at Special Term after such discovery and inspection as is here granted if so advised, for a further order, either with or without examination of one or more of the defendants, with a referee to direct and superintend such discovery or inspection; the time and place of examination to be determined upon application to Special Term, to which the matter is remitted. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.